Title: From John Adams to Henry Laurens, 25 October 1779
From: Adams, John
To: Laurens, Henry


     
      My dear Sir
      Braintree Octr. 25. 1779
     
     Your Favour of the fourth of the Month, gave me great Pleasure. But I am afraid that you and Some others of my Friends felt more for me, in the Aukward Situation, you mention, than I did for myself, ’tho I cannot Say, I was wholly insensible. I could not help laughing a little at the figure I cutt, to be sure. I could compare it, to nothing, but Shakespeares Idea of Ariel, wedged by the Waist, in the Middle of a rifted Oak, for I was Sufficiently Sensible that it was owing to an unhappy Division in Congress, and Pains enough were taken to inform me, that one Side were for Sending me to Spain, and the other to Holland, So that I was flattered to find that neither Side had any decisive Objection against trusting me, and that the apparent Question was only, where? But I assure you, that all my Sprawling, Wriggling, and brandishing my Legs and Arms in the Air, like Ariel, never gave me half the Pain, that the Picture of Congress in my Imagination at that time, excited. When I saw a certain Appeal to the People; that no Animadversion was made on it; that you resigned &c., Congress appeared to me to resemble a Picture in the Gallery of the C. De Vergennes and I trembled for the Union and safety of the states.
     The Picture represents a Coach, with four Horses, running down a steep Mountain, and rushing on to the middle of a very high Bridge, over a large River. The Foundations of the whole Bridge, give Way, in a Moment, and the Carriage, the Horses, the Timbers, Stones and all, in a Chaos are falling through the Air down to the Water. The Horror of the Horses, the Coachman, the Footmen, the Gentlemen and Ladies in the Carriage, is Strongly painted in their Countenances and Gestures, as well as the Simpathy and Terror of others in Boats upon the River and many others on shore, on each side of the River.
     That I was sent without any solicitation of mine, directly or indirectly, is certainly true; and I had such formidable Ideas of the Sea and of British Men of War, Such Diffidence of my own Qualifications to do service in that Way, and Such Uncertainty of the Reception I should meet, that I had little Inclination to Adventure. That I went against my pecuniary Interest is most certainly so, for I never yet served the public without loosing Money by it. I was not however, as you suppose kept unimployed. I had Business enough to do, as I could easily convince you. There is a great Field of Business there and I could easily shew you that I did my share of it. There is so much to do, and So much difficulty to do it well, that I rejoice with all my Heart to find a Gentleman, of such Abilities, Principles and Activity, as Coll. Laurens, without a Compliment, undoubtedly is, appointed to assist in it. I most Sincerely hope for his Friendship and an entire Harmony, with him, for which Reason, I should be very happy in his Company in the Passage, or in an Interview with him, as Soon as possible, in Europe. He will be, in a delicate situation, but not so much so, as I was, and plain sense, honest Intentions, and common Civility, will I think be sufficient to secure him and do much good.
     Your kind Compliments on my Safe Return, and most honourable Re-Election, are very obliging.
     I have received no Commission, nor Instructions, nor any particular Information of the Plan, but from the Advice and Information from you and Several others of my Friends at Philadelphia, and here, I shall make no Hesitation to say, that notwithstanding the Delicacy, and Danger of this Commission, I suppose, I shall accept it, without Hesitation, and trust Events to Heaven as I have been long used to do.
     It is a Misfortune to me, to be deprived of the Pleasure of shaking Hands with you, at the Foot of Pens Hill, Eleven miles from Boston, where there lives a Lady, however, who desires me to present her best Respects, and ask the Favour of a Visit, when you come to Boston, that She may have an opportunity of Seeing a Gentleman, whose unshaken Constancy, does so much Honour and Such essential Service to his Country.
     The Convulsions at Philadelphia, are very affecting and alarming but not entirely unexpected to me. The state of Parties and the Nature of their Government, have a long time given me disagreable Apprehensions. But I hope they will find some Remedy.
     Methods will be found to feed the Army, but I know of none to cloath it, without Convoys to trade, which Congress, I think would do well to undertake, and perswade France and Spain, to undertake as soon as possible.
     Your Packetts for your Friends in Europe, will give me Pleasure, and shall be forwarded with Care and dispatch. With great Truth and Regard, I am, sir, your Friend and servant
     
      John Adams
     
    